DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-10 are currently pending.
Priority

    PNG
    media_image1.png
    152
    1045
    media_image1.png
    Greyscale
(filing receipt dated 8/17/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings/Specification
The drawings are objected to because where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  See 37 CFR 1.84(u)(1).  The specification should also be amended accordingly.
The specification is additionally objected to because p. 13, lines 13-15 refer to “condenser 20” and “condenser 40”.  The phrase “condenser 40” should be deleted and replaced by –condenser 20—as element 40 is a distillation column.  See lines 2-3 of p. 13 and p. 18.
The specification is further objected to because the word –1,2-dichlorobenzene—is misspelled as “1,2-dichloribenzene” in line 3 of p. 15.


Claim Objections
Claims 1-10 are objected to because of the following informalities:
In lines 1 and 2 of claim 1, the indefinite article –an—should be inserted before both instances of the word “aliphatic”.  
Additionally, in the preamble of claims 2-10, the indefinite article –an—should be inserted before the word “aliphatic”.  
In line 3 of claim 8, the word –the—should be inserted before the word “aliphatic”.
Claim 8 is further objected to because the a comma follows the number “8” instead of a period.  
Appropriate correction is required.
The Applicant may also want to consider replacing the word “progressing” in line 2 of claim 1 with –initiating—or –carrying out--.  The use of “progress” as a verb implies that the reaction is already occurring before the process described in the claim is started.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the following: 

    PNG
    media_image2.png
    273
    953
    media_image2.png
    Greyscale
.
	This claim is indefinite for a couple of reasons.  Firstly, the final 5 lines of claim 1 recite that the solvent separated to the lower stage of the distillation column is sent to the scrubber.  In contrast, the first 3 lines of claim 5 recite that a part of the solvent separated from the lower stage of the distillation column is cooled in a solvent cooler and then sent to the upper stage of the scrubber and that another part is fed to a reactor for producing an aliphatic amine salt.  There is a lack of antecedent basis for sending the recovered solvent anywhere else besides to the scrubber based on the language used in claim 1 (the solvent vs. at least a part of the solvent).
claim 1.  Further, how is the aliphatic amine salt related to the instant process?  Claim 1 is directed toward the reaction between an aliphatic amine and phosgene, not a salt of an aliphatic amine and phosgene.  
	A similar issue occurs in claim 6 with respect to a part of the unreacted phosgene being fed to a phosgene cooler and then recycled to the scrubber.  Claim 1 requires that the recovered unreacted phosgene is fed to the phosgenation reaction step and that the solvent separated be fed to the lower stage of the scrubber (as opposed to at least a part of the unreacted phosgene and/or solvent).
	Claim 8 is rejected because it requires the reaction between an aliphatic amine salt and phosgene, while claim 1 recites that the reaction is between an aliphatic amine and phosgene.  There is a lack of antecedent basis for the salt.  Additionally, when is the required solvent of claim 1 employed in the two step process of claim 8?  Is it present during the hydrochloride formation step or only during the phosgenation step?  
	Claim 9 is rejected because it is unclear what the concentration of the amine salt is based off of.  Is the 20 vol% relative to the amount of solvent, the amount of phosgene, or the total reaction mixture?  Further, it is unclear how the vol% is measured because the prior art teaches that the hydrochloric salt of xylylene diamine is only partially soluble in 1,2-dichlorobenzene (ortho-dichlorobenzene), the aliphatic amine salt and solvent employed in the instant examples, and forms a slurry.  See example 1 of US 2009/0124785 in [0087] vs. example 1 on p. 14-15 of the specification as filed.  Only the weights of the aliphatic amine and solvent are provided in example 1 in the 
	All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2012/0123152 (‘152, published on 5/17/2012, of record in the IDS filed on 11/6/2020) as evidenced by i) “Chlorobenzene” https://pubchem.ncbi.nlm.nih.gov/compound/Chlorobenzene#section=Boiling-Point&fullscreen=true, downloaded on 2/17/2022; and ii) “CID 7239 (1,2-Dichlorobenzene)” https://pubchem.ncbi.nlm.nih.gov/compound/7239#section=Boiling-Point&fullscreen=true, downloaded on 2/17/2022.
Applicant Claims

    PNG
    media_image3.png
    163
    943
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    157
    945
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    103
    951
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    154
    950
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    92
    953
    media_image7.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘152 discloses a process for the preparation of isocyanates.  See whole document.  With regard to claim 1, ‘152 teaches a gas phase phosgenation reaction which comprises reacting an amine, including aliphatic amines, with phosgene 
	‘152 teaches that purification step c corresponds to a phosgene gas production step to separate phosgene from the solvent.  ‘152 teaches that the liquid mixture from step b is separated by distillation or partial evaporation to produce a gaseous stream containing essentially phosgene and inert gases (discharged via the upper stage of the 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claim 1, ‘152 teaches that after the partial condensation of gaseous mixture comprising HCl, phosgene, and optionally solvent obtained from step a to obtain a gas stream comprising HCl and liquid stream comprising phosgene and solvent in step b, that the gas stream is separated from the liquid stream and that only the gas stream is subjected to the absorption/scrubbing stage. The liquid stream obtained from the condenser and the liquid stream obtained from the absorption/scrubbing step, both comprising phosgene and solvent comprising only a very small loading of dissolved HCl, are then combined and passed to a further purification step c.  See [0059-0068, in particular 0062 and 0067].  Therefore ‘152 does not explicitly teach that the entirety of the partially condensed mixture is fed to the scrubber.  However, the skilled artisan would find this modification to the process of ‘152 to be prima facie obvious because the same two streams will be produced from the absorption/scrubbing step regardless of if the entire partially condensed mixture or only the gaseous portion of the mixture is used as feed.  Sending the entirety of the partially condensed mixture to the absorption/scrubbing stage of ‘152 would save the skilled 
	With respect to claims 2 and 3, ‘152 teaches that the partial condensation portion of step b takes place at a temperature between -40 to 0C, preferably -20 to 0C.  See [0061].  These temperature ranges overlap with or encompass those claimed.  See MPEP 2144.05.
	With respect to claims 4 and 6, ‘152 teaches that the distillation column of step c comprises a top condenser in the column for cooling the phosgene obtained from the distillation.  See [0090].  ‘152 further teaches that a portion of the recovered phosgene can be recycled to absorption/scrubbing step b and used as a washing/absorption/scrubbing solvent.  See [0125, 0059-0063]. 
	With respect to claim 10, ‘152 teaches that the solvent can include halogen substituted aromatic hydrocarbons such as chlorobenzene or ortho-dichlorobenzene.  See [0036].  Either of these meets the limitations of the claims as evidenced by
	i) “Chlorobenzene” https://pubchem.ncbi.nlm.nih.gov/compound/Chlorobenzene#section=Boiling-Point&fullscreen=true, downloaded on 2/17/2022; and 
	ii) “CID 7239 (1,2-Dichlorobenzene)” https://pubchem.ncbi.nlm.nih.gov/compound/7239#section=Boiling-Point&fullscreen=true, downloaded on 2/17/2022.  Also see p. 9, lines 6-8 of the 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed process based on the teachings of ‘152 with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to feed the entirety of the partially condensed mixture comprising HCl, phosgene, and solvent to the absorption/scrubbing step of ‘152 because the same two streams will be produced from the absorption/scrubbing step regardless of if the entire partially condensed mixture or only the gaseous portion of the mixture is used as the feed stream.  Sending the entirety of the partially condensed mixture to the absorption/scrubbing stage of ‘152 would save the skilled artisan the extra steps of having to first separate the partially condensed mixture prior to the absorbing/scrubbing step and then having to recombine the liquid stream obtained from the condenser with the liquid stream obtained from the absorber/scrubber to predictably produce the same two streams as those claimed at the end of the scrubbing step.  

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2012/0123152 (‘152, published on 5/17/2012, of record in the IDS filed on 11/6/2020) as evidenced by i) “Chlorobenzene” https://pubchem.ncbi.nlm.nih.gov/compound/Chlorobenzene#section=Boiling-Point&fullscreen=true, downloaded on 2/17/2022; and ii) “CID 7239 (1,2-Dichlorobenzene)” https://pubchem.ncbi.nlm.nih.gov/compound/7239#section=Boiling-Point&fullscreen=true, downloaded on 2/17/2022, as applied to claims 1-4, 6, and 10 above, in view of US2009/0124785 (‘785, published on 5/14/2009).
Applicant Claims

    PNG
    media_image8.png
    275
    967
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    106
    948
    media_image9.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	With respect to claim 5, ‘152 discloses that the liquid mixture from step c, comprising recovered solvent, can be recycled to absorption/scrubbing step b in order to scrub HCl from a mixture of phosgene and solvent.  See [0105, 0106, 0112, and 0113]. ‘152 further teaches that the temperature of the scrubbing/absorbing solvent is in the range of -40 to 0C, preferably -25 to 0C.  See [0063-0064].  Therefore it would have been prima facie obvious to cool the recovered solvent before introducing it into the scrubber.  
	With respect to claim 7, ‘152 teaches that primary aromatic and aliphatic amines can be predictably employed in the process.  See [0032-0035].  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	‘152 does not explicitly teach that any recovered solvent is recycled to a reactor for producing an aliphatic amine salt.  Nor does ‘152 explicitly teach the use of a xylylene diamine as the aliphatic amine.  These deficiencies are cured through the teachings of ‘785.  ‘785 is directed toward an analogous process for producing isocyanates from the reaction between aliphatic amine hydrochlorides and phosgene in the presence of a solvent.  See whole document, in particular [0057-0067] and examples.  
	With respect to claim 5, ‘785 teaches that amine hydrochlorides can also be used as a starting material in an analogous phosgenation reaction to that of ‘152 and that the amine hydrochlorides are prepared by reacting an amine with hydrochloric acid in a solvent.  See [0039-0056] with respect to preparing the amine hydrochlorides and [0057-0067] with respect to phosgenating the amine hydrochlorides.  ‘785 teaches that organic aromatic compounds with high boiling points, including the chlorobenzene solvents exemplified in ‘152, are preferred solvents for the amine hydrochloride formation and phosgenation reactions.  See discussion of claim 10 above and [0067] of ‘785.  Therefore it would have been prima facie obvious for the skilled artisan to recycle any solvent recovered in the process of ‘152 to a reactor for producing an aliphatic amine salt as aliphatic amine salts are also known as starting materials in an analogous phosgenation reaction to that of ‘152.  Also see MPEP 2143(A).
	With respect to claim 7, ‘785 teaches that xylylene diamines can be employed as the aliphatic amine.  See [0060].  ‘785 further teaches that the isocyanate derived from 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘152 and ‘785 to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to recycle any solvent recovered in the process of ‘152 to a reactor for producing an aliphatic amine salt as aliphatic amine salts are also known as starting materials in an analogous phosgenation reaction to that of ‘152 as taught by ‘785.  Also see MPEP 2143(A).  The skilled artisan would have been further motivated to employ xylylene diamine as the starting material in the process of ‘152 in order to predictably obtain the industrial valuable monomer xylylene diisocyanate with a reasonable expectation of success as taught by ‘785.  Also see MPEP 2143(B).

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2009/0124785 (‘785, published on 5/14/2009) in view of US2012/0123152 (‘152, published on 5/17/2012, of record in the IDS filed on 11/6/2020) as evidenced by i) “Chlorobenzene” https://pubchem.ncbi.nlm.nih.gov/compound/Chlorobenzene#section=Boiling-Point&fullscreen=true, downloaded on 2/17/2022; and ii) “CID 7239 (1,2-Dichlorobenzene)” https://pubchem.ncbi.nlm.nih.gov/compound/7239#section=Boiling-Point&fullscreen=true, downloaded on 2/17/2022.
Applicant Claims

    PNG
    media_image3.png
    163
    943
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    157
    945
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    103
    951
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    154
    950
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    92
    953
    media_image7.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
‘785 discloses a process for producing an isocyanate.  See whole document.  With respect to claims 1 and 8, ‘785 teaches a first step of reacting a linear or cyclic aliphatic amine with hydrogen chloride in the presence of a solvent, preferably a 
‘152 discloses a process for the preparation of isocyanates.  See whole document.  With regard to claims 1 and 8, ‘152 teaches a gas phase phosgenation reaction which comprises reacting an amine, including aliphatic amines, with phosgene and optionally in the presence of an inert solvent, preferably a halogenated aromatic hydrocarbon.  See [0026-0054] with respect to “step a”.  ‘152 teaches that the crude reaction mixture, after undergoing a quenching step, is separated into a liquid stream containing isocyanate and solvent and a gas stream comprising HCl, phosgene, and uncondensed solvent.  See [0046-0058].  ‘152 then teaches that the gas stream comprising HCl, phosgene, and uncondensed solvent is fed to an HCl/phosgene separation step.  See [0055-0083] with respect to “step b”.  ‘152 teaches that a preferred embodiment of step b includes partial condensation of the gaseous mixture to produce a liquid stream containing phosgene, optionally solvent, and small amounts of dissolved HCl and a gaseous stream comprising HCl and optionally phosgene and inert gases.  The gaseous stream is then fed to an absorption step where it is scrubbed with a solvent, preferably the same solvent used in the reaction and/or reaction quenching 
Though ‘152 does not explicitly teach that the entirety of the partially condensed mixture is fed to the scrubber, the skilled artisan would find this modification to the process of ‘152 to be prima facie obvious because the same two streams will be produced from the absorption/scrubbing step regardless of if the entire partially condensed mixture or only the gaseous portion of the mixture is used as feed.  Sending the entirety of the partially condensed mixture to the absorption/scrubbing stage of ‘152 would save the skilled artisan the extra steps of having to first separate the partially condensed mixture prior to the absorbing/scrubbing step and then having to recombine the liquid stream obtained from the condenser with the liquid stream obtained from the absorber/scrubber to predictably produce the same two streams as those claimed at the end of the scrubbing step.  
‘152 teaches that purification step c corresponds to a phosgene gas production step to separate phosgene from the solvent.  ‘152 teaches that the liquid mixture from step b is separated by distillation or partial evaporation to produce a gaseous stream containing essentially phosgene and inert gases (discharged via the upper stage of the distillation column or partial evaporator) and a liquid stream comprising solvent 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
With respect to claims 1 and 8, ‘785 appears to teach a triphasic phosgenation reaction employing solid amine hydrochloride as starting material as a slurry in a liquid organic solvent, preferably an halogenated aromatic hydrocarbon [0067], which is reacted with gaseous phosgene to produce the corresponding isocyanate, which is soluble in the reaction solvent.  ‘785 does not explicitly teach the claimed reaction work-up and purification process.
	‘152 does teach the claimed reaction work-up and purification process, but as applied toward a gaseous phosgenation reaction which between the free amine and phosgene in the presence of a halogenated aromatic hydrocarbon solvent [0036].  However, the crude reaction mixtures of both ‘785 and ‘152 both contain product isocyanate, halogenated aromatic hydrocarbon solvent, phosgene, and HCl.  Further, in both ‘785 and ‘152 the first step of the work-up is to separate the isocyanate from the phosgene and HCl via a gas/liquid separation, wherein solvent is expected to be present in both phases.  In ‘785 the HCl, phosgene, and solvent are removed from the isocyanate and presumably discarded.  However, in ‘152 all of the components can be recovered and reused according to the disclosed process.  Therefore it would have been prima facie obvious to use the work-up and purification process disclosed by ‘152 
	With respect to claims 2 and 3, ‘152 teaches that the partial condensation portion of step b takes place at a temperature between -40 to 0C, preferably -20 to 0C.  See [0061].  These temperature ranges overlap with or encompass those claimed.  See MPEP 2144.05.
	With respect to claims 4 and 6, ‘152 teaches that the distillation column of step c comprises a top condenser in the column for cooling the phosgene obtained from the distillation.  See [0090].  ‘152 further teaches that a portion of the recovered phosgene can be recycled to absorption/scrubbing step b and used as a washing/absorption/scrubbing solvent.  See [0125, 0059-0063]. 
With respect to claim 5, ‘152 discloses that the liquid mixture from step c, comprising recovered solvent, can be recycled to absorption/scrubbing step b in order to scrub HCl from a mixture of phosgene and solvent.  See [0105, 0106, 0112, and 0113]. ‘152 further teaches that the temperature of the scrubbing/absorbing solvent is in the range of -40 to 0C, preferably -25 to 0C.  See [0063-0064].  Therefore it would have been prima facie obvious to cool the recovered solvent before introducing it into the scrubber.  Further, as ‘785 teaches that the same solvent is used to produce the amine hydrochloride and then carried forward to the phosgenation step, then the skilled artisan would also find it prima facie obvious to recycle the recovered solvent to the amine hydrochloride production reactor as well.  Also see MPEP 2143(A).
claim 7, ‘785 teaches that xylylene diamines can be employed as the aliphatic amine.  See [0060].  ‘785 further teaches that the isocyanate derived from xylylene diamine, xylylene diisocyanate, is particularly preferred for use in producing optical components of lenses. See [0026, 0063, 0066, and 0068-0072] and examples.  
	With respect to claim 9, ‘785 teaches that the concentration of the aliphatic amine salt in the solvent is a results effective variable.  ‘785 teaches that the concentration of the amine should be kept in the range of not less than 5 wt% and not more than 40 wt% in order to maintain a level of production efficiency suitable for industry.  See [0053-0054]. The amine hydrochloride slurry then produced from the 5-40 wt% amine solution in the organic solvent is then used directly in the phosgenation reaction. Though it is unclear what the claimed vol% is relative to or how it is measured/calculated as the amine hydrochloride is only partially soluble in the organic solvent (see the 35 USC 112(b) rejection above), ‘785 only reports the preferred concentration range as a wt%.  However, based on the teachings of ‘785 the skilled artisan would be able to choose an appropriate concentration for the amine/amine hydrochloride in the solvent so as to predictably facilitate the reaction, regardless of if the concentration is reported as a wt% or vol%.  Also see MPEP 2144.05.
	With respect to claim 10, ‘785 teaches that the solvent is preferably an aromatic halogen compound and exemplifies ortho-dichlorobenzene “ODCB” in the examples.  See [0067 and 0087-0112].  ‘152 also teaches that the solvent for the phosgenation reaction can include halogen substituted aromatic hydrocarbons such as chlorobenzene or ortho-dichlorobenzene.  See [0036].  Either of these meets the limitations of the claims as evidenced by:

	ii) “CID 7239 (1,2-Dichlorobenzene)” https://pubchem.ncbi.nlm.nih.gov/compound/7239#section=Boiling-Point&fullscreen=true, downloaded on 2/17/2022.  Also see p. 9, lines 6-8 of the specification as filed, which teach that halogenated aromatic hydrocarbons are considered to be “aromatic hydrocarbon-based”, such that any substituted or unsubstituted aromatic hydrocarbon having the boiling point claimed would meet the limitations of the claim.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘785 and ‘152 to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to combine the phosgenation process of ‘785 with the work-up and purification process of ‘152 because though the phosgenation reactions are carried out in different phases using different starting materials, both reactions produce crude reaction mixtures which contain product isocyanate, halogenated aromatic hydrocarbon solvent, phosgene, and HCl.  Further, in both ‘785 and ‘152 the first step of the work-up is to separate the isocyanate from the phosgene and HCl via a gas/liquid separation, wherein solvent is expected to be present in both phases.  In ‘785 the HCl, phosgene, and solvent are removed from the prima facie obvious to use the work-up and purification process disclosed by ‘152 in the process of ‘785 in order to produce a more efficient process wherein HCl, phosgene, and the solvent can all be predictably recovered and reused in the reaction.  Also see MPEP 2143(A).
Further, with respect to the claimed scrubbing step, though ‘152 does not explicitly teach that the entirety of the partially condensed mixture is fed to the scrubber, the skilled artisan would find this modification to the process of ‘152 to be prima facie obvious because the same two streams will be produced from the absorption/scrubbing step regardless of if the entire partially condensed mixture or only the gaseous portion of the mixture is used as feed. Sending the entirety of the partially condensed mixture to the absorption/scrubbing stage of ‘152 would save the skilled artisan the extra steps of having to first separate the partially condensed mixture prior to the absorbing/scrubbing step and then having to recombine the liquid stream obtained from the condenser with the liquid stream obtained from the absorber/scrubber to predictably produce the same two streams as those claimed at the end of the scrubbing step.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622